
	
		I
		111th CONGRESS
		2d Session
		H. R. 6417
		IN THE HOUSE OF REPRESENTATIVES
		
			November 17, 2010
			Mr. Lamborn
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To prohibit Federal funding of certain public radio
		  programming, to provide for the transfer of certain public radio funds to
		  reduce the public debt, and for other purposes.
	
	
		1.Prohibition on Federal
			 funding of certain public radio programming
			(a)In
			 generalNo Federal funds may
			 be made available—
				(1)to an organization that is incorporated as
			 of the date of the enactment of this Act for each of the purposes described in
			 subsection (c), or to any successor organization; or
				(2)for the acquisition of radio programs
			 (including programs to be distributed or disseminated over the Internet) from
			 an organization described in paragraph (1).
				(b)Rule of
			 constructionSubsection (a)(2) shall not be construed to prohibit
			 the making available of Federal funds to any entity, including an entity that
			 engages in the acquisition described in such subsection, for purposes other
			 than such acquisition.
			(c)Purposes
			 describedThe purposes described in this subsection are the
			 following:
				(1)To propose, plan and develop, to acquire,
			 purchase and lease, to prepare, produce and record, and to distribute, license
			 and otherwise make available radio programs to be broadcast over noncommercial
			 educational radio broadcast stations, networks and systems.
				(2)To engage in research study activities with
			 respect to noncommercial educational radio programming and broadcasting.
				(3)To lease, purchase, acquire and own, to
			 order, have, use and contract for, and to otherwise obtain, arrange for and
			 provide technical equipment and facilities for the production, recording and
			 distribution of radio programs for broadcast over noncommercial educational
			 radio stations, networks and systems.
				(4)To establish and maintain one or more
			 service or services for the production, duplication, promotion and circulation
			 of radio programs on tape, cassettes, records or any other means or mechanism
			 suitable for noncommercial educational transmission and broadcast
			 thereof.
				(5)To cooperate and participate with foreign
			 broadcasting systems and networks in all aspects of international radio
			 programming and broadcasting.
				(6)To develop, prepare and publish
			 information, data, reports and other materials in support of or relating to
			 noncommercial educational radio programming and broadcasting.
				(7)To otherwise forward and advance the
			 development, production, distribution and use of noncommercial educational
			 radio programs, materials and services, and to assist and support noncommercial
			 educational radio broadcasting pursuant to the Public Broadcasting Act of 1967,
			 as it may from time to time be amended.
				(d)DefinitionsIn this section, the term Federal
			 funds means, with respect to receipt by a non-Federal entity from the
			 Federal Government, the following:
				(1)Grants.
				(2)Loans.
				(3)Property.
				(4)Cooperative
			 agreements.
				(5)Direct
			 appropriations.
				2.Transfer of
			 certain funds to reduce the public debtFor fiscal years 2011 and 2012, the
			 Corporation for Public Broadcasting shall transfer to the account established
			 by section 3113(d) of title 31, United States Code, an amount equal to the
			 amount allocated under clauses (ii) and (iii) of section 396(k)(3)(A) of the
			 Communications Act of 1934 (47 U.S.C. 396(k)(3)(A)) that would have been made
			 available to an organization described in subsection (a)(1) of section 1 or for
			 the purpose described in subsection (a)(2) of such section, but for the
			 enactment of such section.
		3.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)the Congressional Budget Office, the
			 Government Accountability Office, and the Chairman of the Board of Governors of
			 the Federal Reserve System have found that unsustainable fiscal trends, driven
			 by Federal spending, represent a serious threat to the United States economy
			 and the prosperity of the American people;
			(2)Government
			 programs and services that can be funded privately, or that are otherwise
			 available within civil society, should not depend on taxpayer funding;
			(3)nondefense
			 discretionary Federal spending should be significantly decreased, and savings
			 should be used for the purpose of paying down the public debt; and
			(4)beginning in fiscal year 2011, the annual
			 budget deficit should be reduced by not making available Federal funds as
			 prohibited by section 1.
			
